Citation Nr: 0617740	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to an effective date prior to May 21, 2001, 
for the assignment of a 70 percent rating for schizophrenia.

2.  Entitlement to an effective date prior to May 21, 2001, 
for the assignment of a total disability rating based on 
individual unemployability (TDIU).  

3.  Whether September 1997, August 1998, October 1999, or 
January 2000 rating decisions were clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	To be determined



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1954 to 
November 1955.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).   
In August 2005, the Board remanded this matter to the RO for 
additional development.  The claim has been returned to the 
Board for further appellate consideration.  

As further explained below, the issue of whether a June 1987 
rating decision was clearly and unmistakably erroneous in 
failing to assign an increased rating award for a service-
connected lumbar disability, is referred to the RO for 
adjudication.  

The veteran has submitted a letter received in February 2006 
indicating that she wished to have her son represent her.  
She has not submitted a VA Form 22a or complied with the 
requirements set forth under 38 C.F.R. § 20.605(c) (2005) in 
designating a representative.  Since the claim must be 
remanded for additional development, the RO should take the 
appropriate measures to obtain the appropriate authorization.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The issue of whether there was clear and unmistakable error 
(CUE) in prior rating decisions in 1997, 1998, 1999, and 
2000, was addressed in a September 2005 rating decision.  The 
February 2006 correpsondence can reasonably be construed as a 
notice of disagreement with the denial of CUE.  A Statement 
of the Case (SOC) addressing the CUE claim was not issued.  
Though the RO made reference to VA examinations in July 1997 
and June 1999 in the February 2006 SSOC, the CUE issue was 
not properly addressed in the SSOC.  Therefore, this matter 
must be remanded for issuance of an appropriate SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. 
§§ 19.29, 19.30, 19.31(a) (2005).

Further, the appellant's representative, in a February 2006 
presentation, alleged that the 1987 rating decision was 
clearly and unmistakably erroneous in that the rating 
assigned for the lumbar spine disability did not account for 
ankylosis of the spine, and that all subsequent rating 
decisions were fatally flawed.  This issue has not been 
addressed by the RO and must be referred for adjudication.  
Further, as the issue of entitlement to an effective date 
prior to May 21, 2001, for the assignment of TDIU, may be 
impacted by this CUE claim and is inextricably intertwined, 
this CUE claim must first be adjudicated.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
claim for service connection.  Since this case must be 
remanded for other action, the RO should correct any defects 
in VCAA notices previously provided the veteran with regard 
to the earlier effective date claims.  



Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request that she submit a completed VA 
Form 22a or other document satisfying 
the requirements of 38 C.F.R. 
§ 20.605(c) in order to properly 
designate a representative.  

2.	The RO is to send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.	The RO should adjudicate the issue of 
whether there was CUE in the June 1987 
rating decision in failing to assign a 
higher rating for the lumbar spine 
disability and whether subsequent 
rating decisions are fatally flawed.

4.	The RO should issue a SOC on the claim 
of whether there was CUE in September 
1997, August 1998, October 1999, or 
January 2000, rating decisions, in 
failing to award a higher rating for 
schizophrenia and TDIU.  Thereafter, 
the veteran and her representative will 
have a 60-day period within which to 
file a substantive appeal.  Only if an 
appeal is perfected in a timely manner 
will the Board exercise jurisdiction 
over this issue.

5.	The RO should then readjudicate the 
issues of entitlement to an effective 
date earlier than May 21, 2001, for 
assignment of a 70 percent rating for 
schizophrenia and TDIU.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should 
be provided a SSOC and afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



